

 
Letter amending facility agreement





 
 

--------------------------------------------------------------------------------

 


St. George Bank Limited
ABN 92 055 513 070
Level 9
65 Berry Street
NORTH SYDNEY NSW 2060
 
Phone                02 8923 2743
Facsimile           02 8923 2746
e-mail                 fairjonesr@stgeorge.com.au

 



 
21 November 2008
 
 
The Secretary
AMT Australia Holdings Pty Limited
Level 1
204-218 Botany Road
ALEXANDRIA  NSW  2015
 
 
Attention:  Dilip Shrestha
 
 
Dear Dilip
     
 
Re : Facilities Amendments
 
 
We refer to the Facility offer from us to you dated 22 October 2008 and accepted
by you on 06 November 2008 (“facility agreement”). We also refer to our recent
discussions relating to the Commercial Overdraft and the Commercial Bill
Acceptance/Discount Facility. We are pleased to offer you the following:
 
 
- Details of the amendment are set out below.



Facilities
• Commercial Overdraft
  $ 500,000    
• Commercial Bill Acceptance/Discount
  $ 1,900,000  

 
Total Facility Limits
Total of all Limits (excluding sub-limits) is:
  $ 2,400,000  

 

Security Amendment
Release Whygo Video Conferencing Pty Limited from providing the following
security:
• Limited Cross Guarantee for $2,400,000
• Fixed & Floating

 

  All other terms of the facility agreement (including the Standard Terms)
continue to apply.

 

--------------------------------------------------------------------------------


 

Meaning of words
The meaning of the words printed in italics and of some other common key words
is explained at the end of the Standard Terms.

 
Fees
You must pay us the following fees:

 

 
Legal Fees and other costs for preparing the security documents and this
agreement and reviewing documents presented to us under this agreement - payable
once this letter is returned to the bank

 

How to accept
You may accept this offer by signing the enclosed copy and returning it within
one month of the date of this letter.

 

  If you do not, our offer is automatically withdrawn.

 
 

  Yours sincerely

 

 
Ross Fairjones
Relationship Manager


 
 
2

--------------------------------------------------------------------------------

 
 
Acceptance by you:
 
 
By signing this document, you:
 
 
1.
accept the facilities on the terms set out in this facility offer and the
General Standard Terms

 
 
2.
acknowledge that:

 
 
(a)
a legally binding contract is created between you and us

 
 
(b)
you have made your own independent judgment and decision to enter this facility
agreement and are not relying on any information given or representations made
by us to you

 
 
3.
make the declarations in the General Standard Terms.

 
We recommend that you obtain independent legal and financial advice before
entering into this facility agreement.
 
EXECUTED by AMI AUSTRALIA PTY
LIMITED (ABN 56 095 238 645 ) in
accordance with section 127(1) of the
Corporations Act 2001 (Cwlth) by authority of
its directors:
)
)
)
)
)
 
 
 
                                                                                        
Signature of Director
)
)
)
)
)
 
 
                                                                                                
 Signature of director/company secretary*
  *delete whichever is not applicable
 
                                                                                        
Name of director (block letters)
)
)
)
)
 
                                                                                                 
Name of director/company secretary*
(block letters)
 
)
*delete whichever is not applicable
 
)
 
Dated:                                                                            
)
Dated:                                                                                    

 
 
3

--------------------------------------------------------------------------------

 
 
Acknowledgement by guarantor(s):
 
The terms of this facility agreement are acknowledged by each guarantor
 
EXECUTED by AMI INTERNATIONAL
PTY LIMITED (ABN 14 120 970 461) in
accordance with section 127(1) of the
Corporations Act 2001 (Cwlth) by authority of
its directors:
)
)
)
)
)
 
 
 
                                                                                         
Signature of Director
)
)
)
)
)
 
 
                                                                                                
 Signature of director/company secretary*
  *delete whichever is not applicable
 
                                                                                        
Name of director (block letters)
)
)
)
)
 
                                                                                               
Name of director/company secretary*
(block letters)
 
)
*delete whichever is not applicable
 
)
 
Dated:                                                                             
)
Dated:                                                                                    

 
EXECUTED by AMI MANAGEMENT
PTY LIMITED (ABN 56 116 456 136) in
accordance with section 127(1) of the
Corporations Act 2001 (Cwlth) by authority of
its directors:
)
)
)
)
)
 
 
 
                                                                                         
Signature of Director
)
)
)
)
)
 
 
                                                                                               
 Signature of director/company secretary*
  *delete whichever is not applicable
 
                                                                                         
Name of director (block letters)
)
)
)
)
 
                                                                                               
Name of director/company secretary*
(block letters)
 
)
*delete whichever is not applicable
 
)
 
Dated:                                                                             
)
Dated:                                                                                    

 
 
4

--------------------------------------------------------------------------------

 


Acknowledgement by guarantor(s):
 
EXECUTED by PE PATENT HOLDCO
PTY LIMITED (ABN 65 116 786 737) in
accordance with section 127(1) of the
Corporations Act 2001 (Cwlth) by authority of
its directors:
)
)
)
)
)
 
 
 
                                                                                         
Signature of Director
)
)
)
)
)
 
 
                                                                                                
 Signature of director/company secretary*
  *delete whichever is not applicable
 
                                                                                         
Name of director (block letters)
)
)
)
)
 
                                                                                               
Name of director/company secretary*
(block letters)
 
)
*delete whichever is not applicable
 
)
 
Dated:                                                                             
)
Dated:                                                                                    

 
EXECUTED by ADVANCED MEDICAL INSTITUTE
PTY LIMITED (ABN 21 117 372 915) in
accordance with section 127(1) of the
Corporations Act 2001 (Cwlth) by authority of
its directors:
)
)
)
)
)
 
 
 
                                                                                         
Signature of Director
)
)
)
)
)
 
 
                                                                                               
 Signature of director/company secretary*
  *delete whichever is not applicable
 
                                                                                         
Name of director (block letters)
)
)
)
)
 
                                                                                               
Name of director/company secretary*
(block letters)
 
)
*delete whichever is not applicable
 
)
 
Dated:                                                                             
)
Dated:                                                                                    



5

--------------------------------------------------------------------------------


 
Acknowledgement by guarantor(s):
 
EXECUTED by INTELLIGENT
MEDICAL TECHNOLOGIES PTY
LIMITED (ABN 30 107 047 496) in
accordance with section 127(1) of the
Corporations Act 2001 (Cwlth) by authority of
its directors:
)
)
)
)
)
)
 
 
 
                                                                                         
Signature of Director
)
)
)
)
)
 
 
                                                                                                
 Signature of director/company secretary*
  *delete whichever is not applicable
 
                                                                                         
Name of director (block letters)
)
)
)
)
 
                                                                                                
Name of director/company secretary*
(block letters)
 
)
*delete whichever is not applicable
 
)
 
Dated:                                                                              
)
Dated:                                                                                    

 
EXECUTED by WORLDWIDE PE
PATENT PTY LIMITED (ABN 16 117 157
427) in accordance with section 127(1) of the
Corporations Act 2001 (Cwlth) by authority of
its directors:
)
)
)
)
)
 
 
 
                                                                                         
Signature of Director
)
)
)
)
)
 
 
                                                                                                
 Signature of director/company secretary*
  *delete whichever is not applicable
 
                                                                                         
Name of director (block letters)
)
)
)
)
 
                                                                                                
Name of director/company secretary*
(block letters)
 
)
*delete whichever is not applicable
 
)
 
Dated:                                                                             
)
Dated:                                                                                    

 
 
6

--------------------------------------------------------------------------------

 
 